Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal region" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Language not strictly having antecedent basis but neither rendering the claims unclear nor objectionable: “the direction” in claim 2, “the distal direction” in at least claim 4, “the proximal direction” in at least claim 5, “the same material” in claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1-6 and 8-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Winsor et al (US 7,967,797) in view of Anderson et al (US 2010/0174242).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Regarding claim 1, Winsor discloses a neutral-flow medical connector for use in a fluid pathway, the connector comprising: a housing 18/22 having a proximal female end 42 with a proximal opening (figs 4 and 5) and a distal male end 22 with a distal 
While Winsor substantially discloses the invention as claimed, it does not disclose a dynamic regulator configured to buckle, flex, or move in response to a pressure changing event so as to reduce the proximal internal volume when the first valve member is open and the second valve member is closed, thereby diminishing or eliminating a pressure change within the proximal region of the connector.
Anderson also discloses a similar flow connector which utilizes a dynamic regulator 30 configured to buckle, flex, or move in response to a pressure changing event so as to reduce the proximal internal volume when the first valve member is open thereby diminishing or eliminating a pressure change within the proximal region of the connector (figs 2B and 2C, ¶79) which reduces the amount of fluid that can flow through or drip out of the opening as the valve member is in the process of closing by drawing such fluid back towards the dynamic regulator (¶79).
When placed in the device of Winsor, which has a second valve, it will be a dynamic regulator configured to buckle, flex, or move in response to a pressure changing event so as to reduce the proximal internal volume when the first valve 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winsor such that it includes a dynamic regulator configured to buckle, flex, or move in response to a pressure changing event so as to reduce the proximal internal volume when the first valve member is open and the second valve member is closed, thereby diminishing or eliminating a pressure change within the proximal region of the connector as taught by Anderson to reduce the amount of fluid that can flow through or drip out of the opening as the first valve member is closing. 
Regarding claim 2, further comprising a flow diverter (slit 116 in the second valve member) configured to change the direction of at least a portion of fluid flowing through the connector from a generally longitudinal direction to a more lateral direction (see flow arrows in fig 5).  
Regarding claim 3, wherein the second valve member is configured to automatically open in response to a pressure differential across the second valve member (figs 5 and 6).  
Regarding claim 4, wherein the second valve member is configured to automatically open to permit fluid to flow in the distal direction (fig 6).  
Regarding claim 5, wherein the second valve member is configured to automatically open to permit fluid to flow in the proximal direction (fig 6).  
Regarding claim 6, wherein the automatic opening of the second valve to permit fluid to flow in the proximal direction requires a higher pressure differential than the 
Regarding claim 8, wherein the connector substantially prevents negative flow upon disconnection of a medical device from the proximal end of the connector (¶79 of Anderson).  
Regarding claims 9 and 10 wherein the connector is a neutral flow connector (see combination above and ¶105 of Anderson).  
Regarding claim 11, while Winsor substantially discloses the invention as claimed, it does not disclose wherein the dynamic regulator is spaced from the first and second valve members. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Winsor and Anderson such that when adding the dynamic regulator to Winsor, one would space the dynamic regulator from the first and second valve members so that the operation of the dynamic regulator does not interfere with the operation of the valve members and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 12, wherein a proximal end surface of the first valve member is adjacent to the proximal end of the housing in a closed state to facilitate swabbing to maintain sterility (fig 4).  
Regarding claim 13, wherein the connector substantially prevents negative flow upon connection of a medical device to the proximal end of the connector (see combination above and ¶105 of Anderson).  
Regarding claim 14, wherein the connector substantially prevents negative flow upon both connection and disconnection of a medical device to the proximal end of the connector (see combination above; ¶79 and ¶105 of Anderson).  
Regarding claim 15, wherein the connector is a neutral flow connector during both connection and disconnection of a medical device to the proximal end of the connector (see combination above; ¶79 and ¶105 of Anderson). 
Regarding claim 16, wherein the connector resists negative flow into the distal end of the connector induced by pressure changes outside of the connector (housing is rigid which resists changes in the shape of the device which would result in negative flow into the distal end of the connector).  
Regarding claim 17, wherein the dynamic regulator is made of a flexible material (see figs 2B and 2C of Anderson).  
Regarding claim 18, while Winsor and Anderson substantially disclose the invention as claimed, they do not disclose wherein the dynamic regulator is made of the same material as the first valve member. Both are described and shown as resilient materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made utilize the same resilient material for both the dynamic regulator and first valve member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winsor et al (US 7,967,797) in view of Anderson et al (US 2010/0174242) in view of Hiejima et al (US 2004/0186458).
Regarding claims 19 and 20, while Winsor substantially discloses the invention as claimed, it does not disclose a hollow elongate support member positioned within the first valve member nor wherein a proximal end of the support member penetrates through the first valve member when the first valve member is in an open state.
Hiejima discloses a hollow elongate support member 2 positioned within the first valve member 30 and wherein a proximal end of the support member penetrates through the first valve member when the first valve member is in an open state (fig 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winsor and Anderson such that a hollow elongate support member is positioned within the first valve member and wherein a proximal end of the support member penetrates through the first valve member when the first valve member is in an open state as taught by Hiejima to help guide the fluid within the connector and since it is a known alternative valve used in fluid connectors. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,479,090 in view of the references used in the rejections above. Winsor teaches obvious modifications of the patented claims for all of claims 1-6 and 8-20 while claim 7 specifically is covered by patented claim 5 (bladder/dynamic regulator and valve member are integrally formed).
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,484,579 in view of the references used in the rejections above. The claims are generally broader and the missing limitations are provided by Winsor.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,278,206 in view of the references used in the rejections above. The claims are generally broader and the missing limitations are provided by Winsor.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,278,206 in view of the references used in the rejections above. The claims are generally broader and the missing limitations are provided by Winsor.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,086,188 in view of the references used in the rejections above. The claims are generally broader and the missing limitations are provided by Winsor.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,799,692 in view of the references used in the rejections above. The claims are generally broader and the missing limitations are provided by Winsor. The dynamic regulator is claimed as “a pressure regulator” in claims 10 and 22.
Conclusion
Claim 7 is rejected under double patenting and 112b only as the examiner did not find a teaching or suggestion for modifying Winsor with the dynamic regulator of Anderson and merging second valve member with it to firm a single unitary structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783